EXHIBIT 10.1


CONSENT, WAIVER AND AMENDMENT NO. 1 TO REVOLVING CREDIT
 AND SECURITY AGREEMENT
 
This Consent, Waiver and Amendment No. 1 to Revolving Credit and Security
Agreement (this “Amendment”) is entered into as of  February 3, 2011 by and
among Merisel, Inc., a Delaware corporation, Merisel Americas, Inc., a Delaware
corporation, Color Edge LLC, a Delaware limited liability company, Color Edge
Visual LLC, a Delaware limited liability company, Comp 24 LLC, a Delaware
limited liability company, Crush Creative LLC, a Delaware limited liability
company, Dennis Curtin Studios, LLC, a Delaware limited liability company, MADP,
LLC, a Delaware limited liability company, Advertising Props, Inc., a Georgia
corporation, and Fuel Digital, LLC, a Delaware limited liability company (each a
“Borrower”, and collectively “Borrowers”), PNC Bank, National Association
(“PNC”), as a Lender and as agent for the Lenders (PNC, in such capacity, the
“Agent”), and the other lenders from time to time party thereto (collectively,
the “Lenders”).  All terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Credit Agreement (as hereinafter defined).
 
WHEREAS, the Borrowers, Agent and Lenders entered into that certain Revolving
Credit and Security Agreement, dated as of August 13, 2010 (as the same may be
from time to time further amended, extended, restated, supplemented or otherwise
modified, the “Credit Agreement”);
 
WHEREAS, Merisel, Inc. (the “Company”) has entered into a Redemption Agreement
dated January 19, 2011, as amended on January 28, 2011 with Phoenix Acquisition
Company II, L.L.C. (“Phoenix”), a wholly owned subsidiary of Stonington Capital
Appreciation 1994 Fund, L.P., Stonington Partners, L.P., Stonington Partners,
Inc. II and Stonington Partners, Inc. (collectively, with Phoenix,
“Stonington”), to redeem the Company’s current outstanding convertible preferred
stock (the “Current Preferred Stock”) owned by Stonington in exchange for
$3,500,000 in cash, plus 140,000 shares of new preferred stock (the “Series A
Preferred Stock”) with a face value of $14,000,000 on or around February 4, 2011
(the “Transaction”);
 
WHEREAS, in connection with the Transaction, the Company shall file a
Certificate of Designation (in the form attached hereto as Exhibit A, the
“Certificate of Designation”), which shall set forth the terms of the Series A
Preferred Stock, in the State of Delaware;
 
WHEREAS, the Company will enter into a equipment finance facility, in a
principal amount not to exceed $1.5 million, with PNC Equipment Finance to
finance the acquisition of two Durst presses; and
 
WHEREAS, Borrower has requested that the Lenders and the Agent enter into this
Amendment in order to waive and amend certain provisions of the Credit Agreement
in connection with the above;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
I.             WAIVER
 
Lender hereby waives Borrowers’ noncompliance with Section 7.10 of the Credit
Agreement solely with respect to the Transaction.
 
II.            CONSENT
 
A.           Notwithstanding Section 7.7 of the Credit Agreement, Lender hereby
consents to the $3,500,000 payment by Borrowers in connection with the
redemption of the Current Preferred Stock, pursuant to the terms of the
Redemption Agreement.
 
B.           Notwithstanding Section 7.15 of the Credit Agreement, Lender
consents to the amendment of the Certificate of Incorporation of the Company,
solely with respect to the filing of the Certificate of Designation.
 
III.          AMENDMENTS
 
A.           The definition of “Earnings Before Interest and Taxes” in Section
1.2 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for the tax
provision (benefit) recorded for such period, plus (iv) the actual costs, not in
excess of $1,000,000, incurred by Borrowers in connection with the Redemption
Agreement.  For the purpose of this definition, “extraordinary gains and losses”
shall mean gains and losses that do not arise out of the ordinary operations of
Borrowers, including, equipment dispositions and similar transactions.
 
B.           The definition of “Indebtedness” in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person in connection with the following (without duplication):  (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments; (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except (i) trade accounts payable and other accrued liabilities of
such Person arising in the ordinary course of business and not past due for more
than 61 days after the date on which such trade payable or account payable was
created, (ii) any earn-out, purchase price adjustment or similar obligation
until such obligation appears in the liabilities section of the balance sheet of
such Person, and (iii) liabilities resulting from the application of FAS150; (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property), (e)
the obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP; (f) all Indebtedness of others
guaranteed by such Person; (g) all obligations secured by a Lien existing on
property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non recourse to the credit of such
Person; and (h) all reimbursement obligations of such Person (whether contingent
or otherwise) in respect of letters of credit, bankers' acceptances, surety or
other bonds, and similar instruments; provided, however that (x) the Series A
Preferred Stock and (y) indebtedness incurred under the Equipment Finance
Facility shall not constitute Indebtedness hereunder.  Any indebtedness of such
Person resulting from the acquisition by such Person of any assets subject to
any Lien shall be deemed, for the purposes hereof, to be the equivalent of the
creation, assumption and incurring of the indebtedness secured thereby, whether
or not actually so created, assumed or incurred.
 
 
-2-

--------------------------------------------------------------------------------

 
 
C.           The definition of “Permitted Encumbrances” in Section 1.2 of the
Credit Agreement is hereby amended by adding the following clause (k):
 
(k)           Liens granted pursuant to the Equipment Finance Facility.
 
D.           Section 1.2 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
 
“Series A Preferred Stock” shall mean the series A preferred stock issued by
Merisel Parent pursuant to that certain certificate of designation of Merisel
Parent, dated February 4, 2011 and filed with the Secretary of State of the
State of Delaware on or around February 4, 2011.
 
“Equipment Finance Facility” shall mean that certain equipment finance facility,
in a principal amount not in excess of $1.5 million, between Merisel, Inc. and
PNC Equipment Finance  to be entered into on or around February 2011 to finance
the acquisition of two Durst presses and otherwise on terms and conditions
satisfactory to Agent.
 
“Redemption Agreement” shall mean the redemption agreement between Merisel
Parent and Phoenix Acquisition Company II, L.L.C., dated January 19, 2011, as
amended on January 28, 2011.
 
E.           Section 2.1(a)(iv) is hereby amended and restated in its entirety
as follows:
 
(iv)           an availability reserve in the amount of $1,000,000, minus


F.           Section 2.1(b) is hereby amended and restated in its entirety as
follows:
 
(b)           Reserved.
 
 
-3-

--------------------------------------------------------------------------------

 


G.           Section 6.5 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
Fixed Charge Coverage Ratio.  Commencing March 31, 2011, cause to be maintained
as of the end of each fiscal quarter for the four quarters then ended, a Fixed
Charge Coverage Ratio of not less than 1.1 to 1.0.
 
H.           Section 7.6 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of the sum of (i) $2,100,000 and (ii) Capital
Expenditures made with the proceeds of the Equipment Finance Facility.
 
I.             Section 7.7 of the Credit Agreement is hereby amended and
restated in its entirely as follows:
 
Dividends and Distributions. Declare, pay or make any dividend or distribution
on any shares of the common stock or preferred stock of any Borrower (other than
(i)  dividends or distributions payable by any Borrower in its stock or
membership interests, or (ii) split-ups or reclassifications of its stock or
membership interests) or apply any of its funds, property or assets to the
purchase, redemption or other retirement of any common or preferred stock or
membership interests, or of any options to purchase or acquire any such shares
of common or preferred stock or membership interests of any Borrower; provided,
however that Borrowers may pay dividends in cash of up to 12% per annum on a
quarterly basis under the Series A Preferred Stock, so long as (a) Borrower
shall have delivered a Compliance Certificate for the most recent fiscal quarter
then ended, demonstrating that both prior to and after giving effect to such
payment, the Fixed Charge Coverage Ratio is not less than 1.1 to 1.0 for the
twelve months then ended, (b) immediately before and after giving effect to such
payment, (i) Undrawn Availability shall not be less than $2,000,000 and (ii) no
Event of Default shall have occurred and be continuing and (c) Borrower shall
make such payment no later than 45 days (or the immediately following Business
Day if such 45th day is not a Business Day) after the end of the fiscal quarter
for which such Compliance Certificate was delivered.
 
IV.           CONDITIONS PRECEDENT
 
The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions:
 
A.           The Borrower shall have delivered to the Agent a fully executed
copy of this Amendment.
 
B.           Agent shall have received copies of (i) the Redemption Agreement
and (ii) such other documents and instruments, all of which shall be
satisfactory to Agent in its sole discretion.
 
 
-4-

--------------------------------------------------------------------------------

 
 
C.           Agent shall have received evidence of the (i) closing of the
Redemption Agreement and (ii) filing of the Certificate of Designation with the
Secretary of State of the State of Delaware.
 
D.           After giving effect to the Transaction, Undrawn Availability shall
not be less than $2,000,000.
 
E.           Receipt by Agent of a fee of $25,000 and all costs and expenses set
forth under clause D of Article V of this Amendment.
 
F.           Prior to payment of the first dividend on account of the Series A
Preferred Stock, Borrowers shall have delivered to Agent audited financial
statements of Borrowers for the fiscal year ended December 31, 2010.
 
G.           The representations and warranties in Section V hereof shall be
true and correct as of the date hereof and after giving effect to each of the
transactions contemplated hereby.
 
V.           REPRESENTATIONS AND WARRANTIES
 
Borrowers hereby represent and warrant to the Lenders and Agent as follows:
 
A.           The execution, delivery and performance by each such Person of this
Amendment and the transactions contemplated hereby (a) are within such Person’s
corporate or limited liability company power; (b) have been duly authorized by
all corporate or limited liability company or other necessary action; (c) are
not in contravention of any provision of such Person’s certificate of
incorporation or formation, operating agreement, bylaws or other documents of
organization; (d) do not violate any law or regulation, or any order or decree
of any Governmental Body; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of
such Person’s property is bound; (f) do not result in the creation or imposition
of any Lien upon any of its property (other than Liens in favor of Agent); and
(g) do not require the consent or approval of any Governmental Body or any other
person.
 
B.           This Amendment has been duly executed and delivered by each
signatory hereto (other than the Agent and the Lenders) and constitutes the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its respective terms except as the enforceability
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights and remedies in general.
 
C.            Each representation and warranty of Borrowers contained in the
Credit Agreement and the Other Documents is true and correct on the date hereof
in all material respects and will be true and correct in all material respects
as if made immediately after giving effect to this Amendment (except to the
extent such representation or warranty relates to an earlier date, in which case
such representation and warranty is true and correct in all material respects on
and as of such earlier date).
 
 
-5-

--------------------------------------------------------------------------------

 
 
D.            Immediately prior to and after giving effect to the transactions
contemplated by this Amendment, no Default or Event of Default has occurred and
is continuing under the Credit Agreement or any of the Other Documents.
 
VI.           MISCELLANEOUS
 
A.           Borrowers acknowledge and confirm to Agent and the Lenders that the
Credit Agreement and each Other Document to which it is a party shall remain in
full force and effect and shall continue to evidence, secure or otherwise
guarantee and support the obligations owing by the Borrowers to the Agent and
Lenders pursuant thereto, and, after giving effect to this Amendment, Borrowers
hereby ratify and affirm each of the foregoing documents to which it is a party.
 
B.           Borrowers acknowledge and reaffirm to the Agent and the Lenders
that (i) the Liens granted to the Agent for the benefit of the Lenders under the
Credit Agreement and the Other Documents remain in full force and effect and
shall continue to secure the obligations of the Borrowers arising under the
Credit Agreement and the Other Documents, and (ii) the validity, perfection or
priority of the Liens will not be impaired by the execution and delivery of this
Amendment.
 
C.           Borrowers acknowledge and agree that no Lender shall waive or shall
be deemed to have waived any of its rights or remedies under the Credit
Agreement or any of the Other Documents which documents shall remain in full
force and effect in accordance with their terms.
 
D.           Borrowers shall be responsible for the prompt payment of and, upon
demand, shall promptly reimburse Agent for, all of the Lenders’ and Agent’s
out-of-pocket costs and expenses related to the preparation, negotiation,
execution and enforcement of this Amendment (including, without limitation, the
reasonable fees and disbursements of legal counsel to Agent).
 
E.           This Amendment may be executed in any number of counterparts,
including by telecopy, and by the various parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
 
F.           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.
 
*           *           *
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.
 
 

  BORROWERS:          
MERISEL, INC.
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Chief Financial Officer
         
MERISEL AMERICAS, INC.
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Chief Financial Officer
         
COLOR EDGE LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Manager
         
COLOR EDGE VISUAL LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Manager
         
COMP 24 LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Manager
   

 

 
CRUSH CREATIVE LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Manager

 
 
-7-

--------------------------------------------------------------------------------

 
 

 
DENNIS CURTIN STUDIOS, LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Manager
         
MADP, LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Chief Financial Officer
         
ADVERTISING PROPS, INC.
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Chief Financial Officer
         
FUEL DIGITAL, LLC
         
By:  /s/ Victor L. Cisario
 
Name:  Victor L. Cisario
 
Title:  Chief Financial Officer
   

 
 

  AGENT:          
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
         
By:  /s/ Gordon Wilkins
 
Name:  Gordon Wilkins
 
Title:  Vice President
   

 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Certificate of Designation
 